Case 9:19-cv-81160-RS Document 150 Entered on FLSD Docket 02/14/2020 Page 1 of 4




                                       UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF FLORIDA
                                           CASE NO: 9:19-cv-81160-RS

  APPLE INC.,

          Plaintiff,
  v.

  CORELLIUM, LLC,

           Defendant.

   __________________________________/

       CORELLIUM’S NOTICE OF FILING REDACTED BRIEFINGS RELATED TO
               CORELLIUM’S MOTION FOR PROTECTIVE ORDER

          Defendant, Corellium, LLC (“Corellium”) by and through the undersigned counsel, and

  pursuant to the Court’s verbal order on February 13, 2020, hereby files this Notice of Filing

  Redacted Briefings Related to Corellium’s Motion for Protective Order [D.E. 81].

       1. On January 21, 2020, Corellium filed its Motion to Seal Corellium’s Motion for Protective

          Order [D.E. 78].

       2. Corellium’s Motion for Protective Order [D.E. 81] (“Motion”) was filed and served in

          unredacted form upon Plaintiff, Apple Inc. (“Apple”).

       3. On January 28, 2020, Apple filed its Motion to Seal its Response to Corellium’s Motion

          for Protective Order [D.E. 107] and contemporaneously filed its Redacted Response to

          Corellium’s Motion for Protective Order [D.E. 108] (“Response”).

       4. On January 31, 2020, Corellium filed its Motion to Seal its Reply to Apple’s Response

          [D.E. 113] and contemporaneously filed its Reply to Apple’s Response [D.E. 114]

          (“Reply”).



                                                  COLE, SCOTT & KISSANE, P.A.
           ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 150 Entered on FLSD Docket 02/14/2020 Page 2 of 4



     5. On February 13, 2020, the Court instructed Corellium to file proposed redacted versions

         of the following briefings:

              a. Corellium’s Motion [D.E. 81],

              b. Apple’s Response [D.E. 108],

              c. Corellium’s Reply [D.E. 114].

     6. Pursuant to the Court’s February 13, 2020 instruction, the proposed redacted versions of

         the Motion (and its exhibits), Response, and Reply are attached hereto as Exhibits 1, 2, and

         3, respectively.



                                             CERTIFICATE OF SERVICE
         IT IS HEREBY CERTIFIED that on February 14, 2020, the foregoing document was filed
  electronically with the Clerk of the Court using CM/ECF. It is also certified the foregoing
  document is being served on all counsel of record identified on the attached Service List in the
  manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or
  by some other authorized manner, or a combination thereof, so as to comply with the requirements
  of Local Rule 5.4 and other applicable rules and procedures.


  Dated: February 14, 2020                                        Respectfully submitted,



                                                            COLE, SCOTT & KISSANE, P.A.
                                                            Counsel for Defendant CORELLIUM, LLC
                                                            Esperante Building
                                                            222 Lakeview Avenue, Suite 120
                                                            West Palm Beach, Florida 33401
                                                            Telephone (561) 612-3459
                                                            Facsimile (561) 683-8977
                                                            Primary e-mail: justin.levine@csklegal.com
                                                            Secondary e-mail: lizza.constantine@csklegal.com

                                                    By: s/ Justin B. Levine
                                                        JONATHAN VINE

                                                                    2
                                                 COLE, SCOTT & KISSANE, P.A.
          ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 150 Entered on FLSD Docket 02/14/2020 Page 3 of 4



                                                          Florida Bar. No.: 10966
                                                          JUSTIN B. LEVINE
                                                          Florida Bar No.: 106463
                                                          LIZZA C. CONSTANTINE
                                                          Florida Bar No.: 1002945


                                                                      and

                                                          NORTON ROSE FULBRIGHT
                                                          Counsel for Defendant
                                                          2200 Ross Ave.
                                                          Dallas, Texas 75201
                                                          Telephone (214) 855-8000
                                                          Facsimile (214) 855-8200
                                                          Brett Govett, Pro hac vice
                                                          E-mail: brett.govett@nortonrosefulbright.com
                                                          Robert Greeson, Pro hac vice
                                                          E-mail: robert.greeson@ nortonrosefulbright.com
                                                          Jackie Baker, Pro hac vice
                                                          E-mail: jackie.baker@nortonrosefulbright.com


                                                       SERVICE LIST

   Martin B. Goldberg
   mgoldberg@lashgoldberg.com
   rdiaz@lashgoldberg.com
   Emily L. Pincow
   epincow@lashgoldberg.com
   gizquierdo@lashgoldberg.com
   LASH & GOLDBERG LLP
   100 Southeast Second Street
   Miami, FL 33131

   Kathryn Ruemmler (pro hac vice)
   kathryn.ruemmler@lw.com
   Sarang Vijay Damle (pro hac vice)
   sy.damle@lw.com
   Elana Nightingale Dawson (pro hac vice)
   elana.nightingaledawson@lw.com
   LATHAM & WATKINS LLP
   555 Eleventh Street NW, Suite 1000
   Washington, DC 20004

   Andrew M. Gass (pro hac vice)

                                                                  3
                                               COLE, SCOTT & KISSANE, P.A.
        ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 150 Entered on FLSD Docket 02/14/2020 Page 4 of 4
                                                                                             CASE NO.: 9:19-CV-81160-RS


   andrew.gass@lw.com
   LATHAM & WATKINS LLP
   505 Montgomery Street, Suite 2000 San
   Francisco, CA 94111

   Jessica Stebbins Bina (pro hac vice)
   jessica.stebbinsbina@lw.com
   LATHAM & WATKINS LLP
   10250 Constellation Blvd., Suite 1100
   Los Angeles, CA 90067

   Marc R. Lewis (pro hac vice pending)
   mlewis@lewisllewellyn.com
   LEWIS AND LLEWELLYN LLP
   601 Montgomery St., Ste. 2000
   San Francisco, CA 94111

   Attorneys for Plaintiff, Apple Inc.




                                                                   4
                                                COLE, SCOTT & KISSANE, P.A.
         ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
